DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 2, claims 1-8 and 10-13, in the reply filed on July 13, 2022 is acknowledged.  Claims 9 and 14-20 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CUI et al. (US 10,777,575 B1 also known as US 2020/0303397A1).
	In regards to claim 1, CUI (Figs. 1-17B, 23, 24A, 24B and associated text and items) discloses a three-dimensional memory device (Fig. 23) comprising a memory die (item 900) that includes: an alternating stack (items 432, 132, 332 and 442, 142, 342) of insulating layers (items 432, 132, 332) and electrically conductive layers (items 442, 142, 342); elongated trenches (items 49, 49’) that vertically extend through the alternating stack (items 432, 132, 332 and 442, 142, 342), laterally bounded by sidewalls of the alternating stack (items 432, 132, 332 and 442, 142, 342), laterally extending along a first horizontal direction, and laterally spaced apart from each other along a second horizontal direction; and trench fill structures (items 48, 58A, 58B) located in the elongated trenches (item 49), wherein each of the trench fill structures (items 48, 58A, 58B) comprises two rows of memory stack structures (item 55) that are arranged along the first horizontal direction and laterally spaced apart from each other along the second horizontal direction, and each of the memory stack structures (item 55) comprises a vertical semiconductor channel (item 60) and a memory film (item 50), wherein the electrically conductive layers (items 442, 142, 342) comprise word-line-level electrically conductive layers (item 142), and each of the word-line-level electrically conductive layers (item 142) laterally encloses a plurality of trench fill structures (items 48, 58A, 58B) as a respective continuous structure.
	In regards to claim 2, CUI (Figs. 1-17B, 23, 24A, 24B and associated text and items) discloses further comprising a source layer (items 112, 114, 116) contacting source side end surfaces of the vertical semiconductor channels (item 60).
	In regards to claim 3, CUI (Figs. 1-17B, 23, 24A, 24B and associated text and items) discloses wherein the electrically conductive layers (items 442, 142, 342) comprise source-select-level electrically conductive layers (item 442) located between the source layer (items 112, 114, 116) and the word-line-level electrically conductive layers (item 142).
	In regards to claim 4, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses further comprising source-select-level dielectric isolation structures (item 432) laterally extending along the first horizontal direction, separating the source side end surfaces of the vertical semiconductor channels (item 60), located vertically between the source layer (items 112, 114, 116) and the word-line-level electrically conductive layers (item 142), and located laterally between a respective neighboring pair of the source-select-level electrically conductive layers (item 442).
	In regards to claim 5, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses wherein each of the trench fill structures (items 48, 58A, 58B) further comprises two rows of drain regions (items 63A, 63B) contacting drain side end surfaces of a subset of the vertical semiconductor channels (item 60) located within a respective elongated trench (items 49, 49’).
	In regards to claim 6, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses wherein each of the memory films (item 50) comprises a layer stack including a tunneling dielectric layer (item 56), a charge storage layer (item 54), and a blocking dielectric layer (item 52).
	In regards to claim 7, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses wherein the tunneling dielectric layer (item 56) continuously extends from the source layer (items 112, 114, 116) to a horizontal plane including a distal surface of an electrically conductive layer (items 442, 142 or 342) of the alternating stack (items 432, 132, 332 and 442, 142, 342) that is most distal from the source layer (items 112, 114, 116).
	In regards to claim 8, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses wherein each of the charge storage layer (item 54) and the blocking dielectric layer (item 52) continuously extends from the source layer (items 112, 114, 116) to the horizontal plane including the distal surface of the electrically conductive layer (items 442, 142 or 342) of the alternating stack (items 432, 132, 332 and 442, 142, 342) that is most distal from the source layer (items 112, 114, 116).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (US 10,777,575 B1 also known as US 2020/0303397A1) in view of Dong et al. (US 2019/0221575 A1).
	In regards to claim 10, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses wherein: each of the trench fill structures (items 48, 58A, 58B) comprises sequence of dielectric cores (items 162, 262); the dielectric cores (items 162, 262) contact the vertical semiconductor channels (item 60) and do not contact memory films (item 50) but does not specifically disclose wherein: each of the trench fill structures comprises a laterally alternating sequence of dielectric cores and dielectric pillar structures; the dielectric cores contact the vertical semiconductor channels and do not contact memory films; and the dielectric pillar structures contact the memory films.
	Dong (Fig. 10B, 10D and associated text) discloses wherein: each of the trench fill structures (item 158R) comprises a laterally alternating sequence of dielectric cores (item 162) and dielectric pillar structures (item 69); the dielectric cores (item 162) contact the vertical semiconductor channels (item 160) and do not contact memory films (items 152 plus 154 plus 156); and the dielectric pillar structures (item 69) contact the memory films (items 152 plus 154 plus 156).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of CUI with the teachings of Dong for the purpose of an insulation/dielectric rail.
	In regards to claim 11, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) discloses wherein interfaces between the dielectric cores (items 162, 262) and the vertical semiconductor channels (item 60) are parallel to the first horizontal direction.
	In regards to claim 12, CUI (Figs. 1-17B, 23, 24A, 24B, 25E and associated text and items) as modified by Dong (Fig. 10B, 10D and associated text) discloses wherein each of the trench fill structures (items 48, 58A, 58B, CUI) further comprises an elongated dielectric pillar structure (item 164, Dong) contacting each of the vertical semiconductor channels (item 60, CUI, item 160, Dong) and each of the memory films (item 50, CUI, (items 152 plus 154 plus 156, Dong) in a respective trench fill structure (items 48, 58A, 58B, CUI).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of CUI with the teachings of Dong for the purpose of an insulation/dielectric rail.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (US 10,777,575 B1 also known as US 2020/0303397A1) in view of CHOWDHURY et al. (US 2020/0235090 A1).
	In regards to claim 13, CUI does not specifically disclose further comprising a logic die that is bonded to the memory die and comprising a peripheral circuit configured to drive the memory die.
	CHOWDHURY (paragraphs 128, 129, Figs. 15A, 16A and associated text) discloses further comprising a logic die (item 700) that is bonded to the memory die (item 900) and comprising a peripheral circuit (item 710) configured to drive the memory die (item 900).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date to modify the invention of CUI with the teachings of CHOWDHURY for the purpose of a word line driver (paragraph 129).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 21, 2022